149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.A. Marie YOUNG, Appellant,v.NISSAN MOTOR CORP., U.S.A., Appellee.
No. 97-2890.
United States Court of Appeals, Eighth Circuit.
Submitted May 20, 1998.Filed May 27, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
A. Marie Young brought this lawsuit against Nissan Motor Corp., U.S.A., alleging she was injured when the airbag in her 1993 Infiniti automobile deployed in a collision with another motor vehicle.  The district court granted Nissan summary judgment and imposed a monetary sanction because Young failed to disclose she had signed a general release discharging all claims arising out of the collision.  On appeal, Young contends the district court failed to specify whether the court sanctioned Young or her attorney and the court's ruling was an abuse of discretion.  We disagree.  Having reviewed the record, we conclude Young's claims are unsupported by the record and without legal merit.  We thus affirm the district court's judgment.  See 8th Cir.  R. 47B.


2
We also deny Nissan's motion to dismiss the appeal as untimely.